Citation Nr: 1232399	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent left shoulder bursitis.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, T12-L1, thoracolumbar spine.

3.  Entitlement to a rating in excess of 30 percent prior to March 11, 2011, and a rating in excess of 70 percent since March 11, 2011, for posttraumatic stress disorder (PTSD), formerly evaluated as panic disorder and dysthymia, claimed as depression.

4.  Entitlement to a compensable rating for allergic sinusitis.

5.  Entitlement to service connection for alopecia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction of the claims file has subsequently been transferred to the RO in Baltimore, Maryland. 

The Board observes that the August 2007 rating decision on appeal denied the Veteran's claim for service connection for alopecia and the Veteran submitted a timely notice of disagreement with respect to the denial.  In May 2009, the RO issued a Statement of the Case with respect to the issue.  The Veteran submitted a timely VA Form 9 in July 2009 indicating that she wanted to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case.  Although the Veteran only mentioned her claims for increased disability ratings for left shoulder bursitis, degenerative joint disease of the spine, a panic disorder and dysthymia and allergic sinusitis, under Box B of the Form 9, the Board finds that the claim as to entitlement to service connection for alopecia is appropriately on appeal.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011) (addressing situation in which a veteran checks the box on the Form 9 indicating that he wants to appeal all of the issues in the SOC, but then lists specific issues under box B).

The Board additionally notes that the August 2007 rating decision on appeal granted service connection for a panic disorder and dysthymia with a 10 percent disability rating, effective January 21, 2007.  The Veteran perfected an appeal for this issue. In a subsequent May 2012 rating decision, the RO in Baltimore, Maryland found clear and unmistakable error in the evaluation of the Veteran's service-connected acquired psychiatric disorder and retroactively increased her disability evaluation to 30 percent effective January 21, 2007, and to 70 percent beginning on March 11, 2011.  The RO recharacterized her service-connected disability as PTSD (formerly evaluated as panic disorder and dysthymia, claimed as depression).  

The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  As the maximum benefits have not yet been allowed for the Veteran's acquired psychiatric disability, the Board finds this issue is still in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

SSA Records-  A January 2011 VA treatment record reflects that the Veteran currently receives disability Social Security Income (SSI) or Social Security Disability benefits (SSDI).  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As these records may contain pertinent information as to her claims, they must be obtained.

Increased Rating Claims for Left Shoulder, Thoracolumbar Spine, PTSD, Allergic Sinusitis-  The Board notes that the Veteran was last afforded a VA examination for her service-connected  left shoulder, thoracolumbar spine, and allergic rhinitis in April 2007.  She was recently evaluated for her acquired psychiatric disability in March 2012, however, the Board notes this examination was focused on the Veteran's PTSD and it is unclear whether her other service-connected psychiatric diagnoses were considered.  The Board is not required to obtain a new examination simply due to the passage of time.  However, because the claims must be remanded to obtain outstanding records, the Board finds that a new examination should be undertaken to evaluate the Veteran's service-connected left shoulder, thoracolumbar spine, PTSD and allergic sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95 (April 7, 1995).

VA Treatment Records- Further, the Board observes that the Veteran receives treatment through the Washington D.C. VA Medical Center (VAMC).  The most recent treatment records contained in the claims file, specifically related to PTSD are dated in January 2011.  Treatment records regarding all her disabilities are current through March 2009.  While on remand, any outstanding treatment records from this facility should be obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additional Medical Evidence-  The Board additionally notes that there are records in the claims file, VA treatment records and the March 2012 PTSD VA examination, which were not considered in the Veteran's May 2009 statement of the case (SOC).  No waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).

Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of any determinations or decisions, as well as the medical records associated with the Veteran's SSA disability benefits.

2.  Obtain VA outpatient treatment records from the Washington, D.C. from March 2009 to the present. Any negative search result should be noted in the record.  Also, contact the Veteran and give her an opportunity to identify physicians and medical facilities which has treated her for the conditions currently on appeal.  Thereafter, make attempts to obtain the identified records.

3.  Following the development set forth in Remand paragraphs 1-2, the Veteran should undergo a VA orthopedic examination of her recurrent left shoulder bursitis to determine the level of severity of her service-connected recurrent left shoulder bursitis.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the shoulder disability.  The examiner should also comment as to the presence or absence of dislocation of the shoulder, ankylosis, or impairment of the humerus, clavicle or scapula.

The examiner should also evaluate the effects of the Veteran's service-connected shoulder disability on her ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following the development set forth in Remand paragraphs 1-2, the Veteran should undergo a VA orthopedic examination of her thoracolumbar spine to determine the current level of severity of her disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the thoracolumbar spine disability.  The examiner should also comment as to the presence or absence of ankylosis, and whether the Veteran exhibits muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 
	
The VA examiner should address whether the Veteran has Intervertebral disc syndrome.  If so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had IVDS resulting in "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For any neurological impairment found to be associated with the service-connected thoracolumbar spine, the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

The examiner should also evaluate the effects of the Veteran's service-connected thoracolumbar disability on her ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Following the development set forth in Remand paragraphs 1-2, the Veteran should undergo a VA psychiatric examination to assess the current severity of the Veteran's acquired psychiatric disability (PTSD/formerly panic disorder and dysthymia).  The examiner should identify all associated symptoms and discuss the severity of each symptom on the Veteran's social and occupational adaptability.

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning  (GAF) score, together with an explanation of what the score represents in terms of her psychological, social, and occupational functioning.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  

The examiner should also evaluate the effects of the Veteran's service-connected (PTSD/formerly panic disorder and dysthymia) disability on her ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.  

A complete rationale for all opinions must be provided. If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Following the development set forth in Remand paragraphs 1-2, the Veteran should undergo a VA examination of her allergic sinusitis to determine the level of severity of her service-connected allergic sinusitis.  All indicated studies, should be performed.  The examiner should identify all symptoms associated with the service-connected allergic sinusitis and discuss the severity of such symptoms.  The examiner should also comment as to the number of incapacitating episodes per year requiring prolonged (lasting 4-6 weeks) of antibiotic treatment or the number of non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 
An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The examiner should also comment as to whether the Veteran has undergone radical surgery with subsequent chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The examiner should also evaluate the effects of the Veteran's service-connected allergic sinusitis disability on her ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  Upon completion of the above, readjudicate the issues on appeal, to include consideration of evidence added to the record after the May 2009 SOC.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





      CONTINUE ON THE NEXT PAGE

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


